EXHIBIT32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of West Texas Resources, Inc. (the “Company”) on Form10-Q for the quarterly period ended March31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Stephen E. Jones, President and Chief Executive Officer of the Company, and John D. Kerr, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/ Stephen E. Jones Dated: May23, 2012 Stephen E. Jones Title: President and Chief Executive Officer By: /s/ John D. Kerr Dated: May23, 2012 John D. Kerr Title: Chief Financial Officer This certification is made solely for the purposes of 18 U.S.C. Section1350, subject to the knowledge standard contained therein, and not for any other purpose.
